Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 6/17/2019, in which, claims 1-20 are pending. Claims 1, 8, and 15 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 6/17/2019 are accepted.

Specification
The disclosure filed on 6/17/2019 is accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140337238 A1 (hereinafter ‘Leighton’).

As regards claim 1, Leighton (US 20140337238 A1) discloses: A computer-implemented method, comprising: under control of one or more processors: receiving a set of data associated with 
extracting, the sensitive data from the set of data; (Leighton: ¶14-¶19, i.e., the post that includes the sensitive data) 
transmitting, to a tokenization server and via a secure communications path, a request for a token that represents the sensitive data, the request including the sensitive data; (Leighton: ¶14-¶20, i.e., the post includes the sensitive data, and the CDN extracts and generates a token associated with the sensitive and responds to the original servers request with the token wherein the communication is over encrypted channels) 
receiving, from the tokenization server and via at least an ordinary communications path, the token associated with the sensitive data; and (Leighton: ¶20, i.e., CDN sending the token to the server wherein the token is associated with the sensitive data)
transmitting, to a gateway server and via at least the ordinary communications path, the token. (Leighton: ¶20, i.e., CDN sending the token to the server wherein the token is associated with the sensitive data)

Claim 8 recites substantially the same features recited in claim 1 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Leighton discloses the computer-implemented method of claim 1, wherein, the set of data is received from the gateway server via at least the ordinary communications path, and further comprising: determining that the set of data comprises of devalued data; and (Leighton: ¶20-¶21, i.e., the CDN front end server receiving the encrypted data i.e., the devalued data from the website)
transmitting the set of data via at least the ordinary communications path to a Point-to-Point Encryption (P2PF) server, the P2PF server to transform the devalued data to the sensitive data, and (Leighton: ¶20-¶21, i.e., the CDN receiving the token i.e., the devalued data from the website wherein the CDN server forwards the info to a card issuer system)
receiving, from the P2PF server and via the secure communications path, the sensitive data. (Leighton: ¶21, i.e., the card issuer decrypting and retrieving the sensitive data)

Claim 10 recites substantially the same features recited in claim 2 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Leighton discloses the computer-implemented method of claim 1, wherein the set of data is received via a host webpage invoked on the client workstation, the set of data comprising of at least the sensitive data.  (Leighton: ¶4, ¶14-¶19, i.e., receiving the sensitive payment information regarding a transaction from the user browser)

As regards claim 4, Leighton discloses the computer-implemented method of claim 1, wherein the token is further transmitted via the gateway server via at least the ordinary communications path to an application server to initiate the transaction.  (Leighton: ¶20, i.e., CDN sending the token to the server wherein the token is associated with the sensitive data)

As regards claim 6, Leighton discloses the computer-implemented method of claim 1, wherein the transaction corresponds to a sales transaction, and the sensitive data corresponds to a Personal Account Number (PAN) associated with a user that initiated the transaction.  (Leighton: ¶13-¶14)

Claim 14 recites substantially the same features recited in claim 6 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 11, Leighton discloses the secure communications server of claim 10, wherein the set of data is received from the gateway server and transmitted to the P2PF server via at least an ordinary communications path, and wherein the sensitive data is received from the P2PF server via a secure communications path.  (Leighton: ¶20-¶21, i.e., the CDN receiving the token i.e., the devalued data from the website wherein the CDN server forwards the info to a card issuer system and ¶21, i.e., the card issuer decrypting and retrieving the sensitive data)
 
As regards claim 12, Leighton discloses the secure communications server of claim 8, wherein the one or more modules are further executable by the one or more processors to: invoke a hosted webpage at the client workstation for receipt of sensitive data, and wherein, to receive the set of data associated with the transaction corresponds to receiving the sensitive data via the hosted webpage.  (Leighton: Fig. 1, ¶20-¶21)

claim 13, Leighton discloses the secure communications server of claim 8, wherein to transmit the request for the token to the tokenization server occurs via a secure communications path, and wherein to receive the token from the tokenization server, occurs via at least an ordinary communications path. (Leighton: ¶18-¶21) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton in view of US 20170308882 A1 (hereinafter ‘Bedier’).

As regards claim 5, Leighton discloses the computer-implemented method of claim 1, wherein the set of data corresponds to a devalued data received via a…input device, and wherein, receiving, the set of data occurs via an application server to the gateway server via at least the ordinary communications path. (Leighton: Fig. 1, ¶20-¶21, i.e., the CDN receiving the token i.e., the devalued data from the website)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary to modify Leighton to include a secure input device for receiving sensitive and non-sensitive transaction related data as taught by Bedier with the motivation to securely perform transactions (Bedier: ¶21-¶24) 

As regards claim 9, Leighton discloses the secure communications server of claim 8, wherein to transmit the token to the gateway server…, and wherein the the token is transmitted to the gateway server via at least an ordinary communications path.  (Leighton: ¶20-¶21, i.e., the CDN front end server receiving the encrypted data i.e., the devalued data from the website)
However Leighton does not but in analogous art, Bedier teaches using a firewall to prevent transmission of sensitive data (Bedier: ¶21-¶24, ¶39, i.e., the secure input device for providing sensitive and non-sensitive i.e., devalued data, for financial transactions and using firewall to prevent transmission of sensitive data), thus teaching: occurs via a firewall that is 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary to modify Leighton to include a secure input device for receiving sensitive and non-sensitive transaction related data as taught by Bedier with the motivation to securely perform transactions (Bedier: ¶21-¶24) 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton in view of US 20140188734 A1 (hereinafter ‘Neuwirth’).

As regards claim 7, Leighton discloses the computer-implemented method of claim 1. However, Leighton does not but in analogous art, Neuwirth teaches: wherein the transaction corresponds to a handling of medical data in accordance with a Health Insurance Portability and Accounting Act (HIPAA), and the sensitive data corresponds to the medical data.  (Nuewirth: ¶7-¶9, ¶46, i.e., the secure input interface, part of webpage, invoked when sensitive information is being entered on the device, wherein the sensitive info is transmitted to the remote server for processing and wherein the sensitive data is HIPAA) 


Claim 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton in view of Neuwirth.

As regards claim 15, Leighton discloses: A client workstation, comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to: receive, a set of data that corresponds to a transaction initiated at the client workstation, the set of data being associated with sensitive data; (Leighton: ¶4, ¶14-¶19, i.e., receiving the sensitive payment information regarding a transaction from the user browser)
determine whether the set of data corresponds to devalued data of the sensitive data or the sensitive data; (Leighton: ¶14-¶20, i.e., the post includes the sensitive data, and the CDN extracts and generates a token associated with the sensitive and 
in response to the set of data corresponding to the devalued data of the sensitive data, transmit the set of data to a gateway server of a Secure Data Processing (SDP) network via at least an ordinary communications path; (Leighton: ¶14-¶23, i.e., encrypting the data on SSL channel and sending it to the CDN) 
However Leighton does not but in analogous art, Neuwirth (US 20140188734 A1) teaches: in response to the set of data corresponding to a user input within an input field on the client workstation, establish, via a secure plugin component, a hosted webpage that is invoked by a secure communications server of the SDP network, the hosted webpage to receive and transmit the user input of the sensitive data to the secure communications server; and (Neuwirth: ¶¶7-¶9, i.e., the secure input interface, part of webpage, invoked when sensitive information is being entered on the device, wherein the sensitive info is transmitted to the remote server for processing) 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Leighton to include a secure input interface part of a webpage being invoked to transmit entered sensitive information 
Leighton et al combination further discloses: receive, via an application server and at least the ordinary communications path, an acknowledgement that the application server received a token that represents the sensitive data. (Leighton: ¶20-¶23. See also, Neuwirth: ¶34-¶38, i.e., the token is provided by the server wherein the token represents the sensitive information)  

As regards claim 17, Leighton et al combination discloses the client workstation of claim 15, wherein to transmit the set of data to the gateway server occurs via the application server, the set of data being transmitted to the application server via at least the ordinary communications path.  (Leighton: ¶20, i.e., CDN sending the token to the server wherein the token is associated with the sensitive data)

As regards claim 20, Leighton et al combination discloses the client workstation of claim 15, wherein the transaction corresponds to a sales transaction, and the sensitive data corresponds to a Personal Account Number (PAN) associated with a user that initiated the transaction.  (Leighton: ¶13-¶14)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton in view of Neuwirth in view of Bedier.

As regards claim 16, Leighton et al combination discloses the client workstation of claim 15. However, Leighton does not but in analogous art, Bedier teaches: wherein the client workstation is communicatively connected to a secure input device, and wherein the set of data is received from the secure input device, the secure input device being configured to transform the sensitive data into the devalued data prior to delivery to the client workstation. (Bedier: ¶21-¶22, i.e., the secure input device for protecting the sensitive input information from the terminal the secure device is connected to including desktops i.e., workstations)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary to modify Leighton to include a secure input device for receiving sensitive and non-sensitive transaction related data as taught by Bedier with the motivation to securely perform transactions (Bedier: ¶21-¶24) 

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton in view of Neuwirth in view of US 20120323784 A1 (hereinafter ‘Weinstein’).

As regards claim 18, Leighton et al combination discloses the client workstation of claim 15. However, Leighton does not but in analogous art, Weinstein (US 20120323784 A1) teaches: wherein the one or more modules are further executable by the one or more processors to: detect, in real-time, an additional entry of characters within the input field of the client workstation other than via the hosted webpage; (Weinstein: ¶15-¶19, ¶26, i.e., real-time entry of data in fields for conducting a transaction) determine a number of characters of the additional entry of characters; (Weinstein: ¶47-¶54, i.e., the input tool dynamically determines the requirements of the characters needed in the field including the max/min length) in response to the number of characters corresponding to a threshold number of characters assocaited with the sensitive data; and (Weinstein: ¶47-¶54, i.e., the input tool dynamically determines the requirements of the characters needed in the field including the max/min length) dynamically prevent entry of subsequent characters within the input field. (Weinstein: ¶47-¶54, i.e., the input tool dynamically determines the requirements of the characters needed in the field including the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Leighton with the support for limiting character input of Weinstein, because Reid and Weinstein are directed to systems and methods for secure data. Furthermore, users benefit from systems and methods adapted for limiting character input, because such systems and methods allow for enforcing valid field formats and input for transactional data (Weinstein: ¶49-¶54).

As regards claim 19, Leighton et al combination discloses the client workstation of claim 18, wherein the threshold number of characters associated with the sensitive data corresponds to a first number of characters that is less than the number of characters of the additional entry of characters. (Weinstein: ¶47-¶54, i.e., the input tool dynamically determines the requirements of the characters needed in the field including the max/min length and the tool prevents entry of further characters)
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/SYED A ZAIDI/Primary Examiner, Art Unit 2432